Citation Nr: 0936608	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-26 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable ) disability 
evaluation for residuals of 4th and 5th extensor tendon 
repairs, right hand. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from November 1990 to December 
1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue of service connection for a low back disorder was 
on appeal before the Board previously.  In a May 2009 rating 
decision, the RO granted service connection for lumbar 
degenerative disc disease evaluated as 20 percent disabling, 
effective from June 28, 2005.  As a result, that issue is no 
longer on appeal before the Board.  Also in the past, the 
Veteran had requested a Travel Board hearing.  He withdrew 
the hearing request in a letter received at the Board in June 
2009. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service connected residuals of 4th and 5th 
extensor tendon repairs, right hand are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5230, limitation of 
motion of the ring or little finger.  At a March 2009 VA 
compensation examination, he was afforded a VA compensation 
examination for evaluation of his fingers disability.  The 
examination revealed diminished sensation over the 4th and 5th 
digits of the right hand, mostly affecting the 5th digit.  
The report did not include any specific findings regarding 
the neurological etiology of the diminished sensation, the 
nerve involved or the extent of the impairment.  

If a veteran has separate and distinct manifestations 
attributable to the same injury, they should be compensated 
under different diagnostic codes. See Esteban v. Brown, 6 
Vet. App. 259 (1994) (permitting separate evaluations for 
separate problems arising from the same injury if they do not 
constitute the same disability or manifestation under 38 
C.F.R. § 4.14).  Under VA regulations, separate disabilities 
arising from a single disease entity are to be rated 
separately. See 38 C.F.R. § 4.25(b) (2008).  

It is also worth mentioning that in applying the schedular 
criteria for rating peripheral nerve disabilities, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
38 C.F.R. § 4.124a (2008).  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis. The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 38 
C.F.R. § 4.123 (2008).

The March 2009 compensation examination findings indicate 
that potentially the reported right hand diminished sensation 
or sensory loss may be associated with the Veteran's service 
connected residuals of 4th and 5th extensor tendon repairs, 
right hand.  Further clinical findings regarding the etiology 
and severity of any neurological manifestations are required, 
and it must be determined whether a separate rating for 
neurological impairment is warranted.  Esteban, supra.  

Also, the Court of Appeals has held that a claim which is 
inextricably-intertwined with another claim which remains 
undecided and pending before VA must be adjudicated prior to 
a final order on the pending claim, so as to avoid piecemeal 
adjudication. Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a neurological 
examination of the service connected 
residuals of 4th and 5th extensor tendon 
repairs, right hand.  After reviewing the 
claims file, examining the Veteran, and 
performing any indicated testing, the 
examiner should describe the nature and 
severity of any neurological 
manifestations of the service connected 
residuals service connected residuals of 
4th and 5th extensor tendon repairs, right 
hand.  

The examiner should describe whether any 
neurological abnormalities cause complete 
or partial paralysis, or neuritis or 
neuralgia of any nerve.  If there is 
partial paralysis, neuritis, or neuralgia 
of any nerve, the examiner should identify 
the nerve affected and describe such 
paralysis as mild, moderate, or severe.

2.  Thereafter, the RO should readjudicate 
the claim, considering whether the Veteran 
has a separate and distinct neurological 
manifestation attributable to the 
residuals of 4th and 5th extensor tendon 
repairs, right hand pursuant to Esteban v. 
Brown, 6 Vet. App. 259 (1994).  The 
Veteran and her representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




